PRESENT: All the Justices

PATRICIA L. RAY
                                                               OPINION BY
v. Record No. 180060                                    ELIZABETH A. McCLANAHAN
                                                             December 20, 2018
KATHERINE READY, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF
KEITH F. READY, ET AL.



                    FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                Lee A. Harris, Jr., Judge

       Patricia L. Ray (“Ray”) challenges the circuit court’s order (i) denying Ray’s motion to

amend her complaint to name the personal representative of her deceased husband’s estate as the

proper party defendant, and (ii) dismissing the action as time-barred. 1 Ray argues the trial court

erred in doing so on grounds that her action against the estate was a nullity, and her complaint

did not qualify under the safe-harbor provision of Code § 8.01-6.3(B) for amendment and

relation back to the date the complaint was originally filed for purposes of tolling the statute of

limitations. We disagree and affirm the judgment of the circuit court.

                                         BACKGROUND

       Keith F. Ready executed a holographic will that excluded his wife, Ray, as a beneficiary

of his estate. His will was admitted to probate on August 25, 2016. Following her husband’s

death, Ray filed an action to claim her elective share of the augmented estate, naming the “Estate




       1
         The style of this case set forth above, naming “Katherine Ready, Individually and as
Administratrix of the Estate of Keith F. Ready, et al.” as appellees, is how it was styled when
originally presented to this Court on appeal in appellant Ray’s petition for appeal and the parties’
subsequent filings with this Court. However, for purposes of adjudicating this appeal, we will
review this case just as it was styled in Ray’s complaint and throughout the proceedings below,
including Ray’s notice of appeal, which is “Patricia L. Ray v. Estate of Keith F. Ready.”
of Keith F. Ready” (the “Estate”) as the defendant. The administratrix of the Estate, Katherine

Ready (“Ready”), was not named as a party to the action and her name does not appear anywhere

in the complaint; nor does the complaint mention either the terms or the concepts of a personal

representative, administrator, or administratrix.

       Ray purported to serve process on the Estate by delivery to Ready, and Ready filed an

answer to the complaint on behalf of the Estate, in which she asserted the affirmative defense of

abandonment. Ready signed the answer, “Katherine E. Ready, Administratrix c.t.a. of the Estate

of Keith F. Ready.” An evidentiary hearing on the action was then scheduled for March 3, 2017.

Prior to the hearing, counsel for Ready realized that the action had been filed against the Estate

rather than Ready as the Estate’s personal representative, and as a “professional courtesy”

proposed to Ray’s counsel that they submit an order amending the caption. However, no such

order was entered.

       On March 3, the parties appeared before the circuit court for the evidentiary hearing. At

that time, Ready made a preliminary oral motion to dismiss, arguing that the action was a nullity

because it was filed only against the Estate. Ready also argued that the complaint could not be

amended to substitute the proper party because an action brought against an estate is an “absolute

nullity.” In such a case, Ready further argued, the only resolution was to commence a new

action against the correct party, i.e., the personal representative of the Estate; but here, Ray’s

action was barred by the applicable statute of limitations. There was no dispute then, nor is there

one now, that the statute of limitations for Ray’s action seeking an elective share expired on

February 26, 2017, six days prior to the March 3 hearing. See Code § 64.2-302(B) (providing

that the surviving spouse of a decedent who dies domiciled in the Commonwealth “may claim an

elective share in the decedent’s augmented estate within six months from the later of (i) the time




                                                    2
of the admission of the decedent’s will to probate or (ii) the qualification of an administrator on

the decedent’s intestate estate”).

       In response, Ray requested that the circuit court enter an order adding Ready to the

complaint as a party defendant in Ready’s capacity as administratrix of the Estate. Ray argued

that she was entitled to such relief because the summons served upon Ready named her as

administratrix of the Estate and Ready filed an answer on behalf of the Estate in that capacity.

Responding to this application, Ready argued that the case law is clear that the proper party

could not be added to or substituted in the action because the suit was a nullity, and thus neither a

nonsuit nor a dismissal would have the effect of tolling the statute of limitations, which had

already run.

       The circuit court took the motions under advisement and allowed the parties to proceed

with presenting evidence on the merits of Ray’s action. At the court’s direction, the parties

subsequently submitted additional memoranda on the motions and other matters and again

appeared before the court to make final arguments. Following argument, the court ruled (i) that

the suit was in fact a nullity, and any participation in the litigation on the part of Ready did not

waive the nullity defense; and (ii) that the complaint could not be amended pursuant to Code

§ 8.01-6.3(B) because the proper party was not named anywhere in the complaint, and thus the

action was time-barred. The court accordingly entered a final order dismissing the action with

prejudice. Ray challenges these rulings in this appeal.

                                             ANALYSIS

       On appeal, Ray’s central argument is that “the right party” was before the circuit court in

this suit before the running of the statute of limitations by virtue of Ready’s answer to the

complaint in her capacity as personal representative of the Estate. Appellant’s Br. at 4. Thus,




                                                  3
Ray contends, with “the right party . . . before [the] court although under a wrong name, an

amendment to cure [the] misnomer” in this case, where the Estate was incorrectly named as the

party defendant, should have been allowed by the circuit court “notwithstanding the running of

the statute of limitations.” Id. In dismissing her complaint, Ray concludes, the court “elevated

form over substance” and thereby improperly denied her the right to obtain an adjudication on

the merits. Id. at 13. We disagree.

       The party filing a civil action has the fundamental obligation “to express the nature of the

claim being asserted, and the identity of the party against whom it is asserted, in clear and

unambiguous language so as to inform both the court and the opposing party of the nature of the

claim.” James v. Peyton, 277 Va. 443, 450 (2009) (emphasis added); see Rule 1:4. Furthermore,

it is well established under Virginia law that “[a]ll suits and actions must be prosecuted by and

against living parties, in either an individual or representative capacity.” Rennolds v. Williams,

147 Va. 196, 198 (1927); see Swann v. Marks, 252 Va. 181, 184 (1996) (quoting Rennolds);

Idoux v. Estate of Helou, 279 Va. 548, 556 (2010) (same). That is because “[t]here must be such

parties to the record as can be affected by the judgment and from whom obedience can be

compelled.” Rennolds, 147 Va. at 198-99. Whether a pleading has adequately identified the

proper party to be sued is a question of law, which we review de novo. James, 277 Va. at 447.

       Consistent with the above-stated principles, we held in Swann that the filing of a personal

injury suit against a decedent’s estate, rather than the personal representative for the estate, was

a “nullity” and could not toll the statute of limitations. 252 Va. at 184. “To toll the statute of

limitations,” we determined, such “a suit must be filed against a proper party.” Id. In rejecting

the plaintiff’s argument that the personal representative could be merely substituted as the proper

party defendant as the “correction of a misnomer,” we explained that “the substitution of a




                                                  4
personal representative for the ‘estate’ is not the correction of a misnomer. Misnomer arises

when the right person is incorrectly named, not where the wrong defendant is named.” Id.

(citing Rockwell v. Allman, 211 Va. 560, 561 (1971)). Of course, in Swann, as in the present

case, the personal representative of the decedent and the decedent’s estate were “two separate

entities; the personal representative [was] a living individual while the ‘estate’ [was] a collection

of property.” Id. Accordingly, we concluded in Swann that “one [could not] be substituted for

another under the concept of correcting a misnomer.” Id.

       Several years later in James, in reliance upon Swann, this Court again reached the same

conclusion that a personal injury suit naming an estate as the party defendant was not “merely a

misnomer and subject to correction by amendment,” but was rather a nullity. 277 Va. at 452. In

James, there was a “patent ambiguity” between the caption of the complaint and the allegations

within it. Id. at 455. We ultimately concluded that the complaint did not name the personal

representative of the estate, rather than the estate itself, as the party defendant when “the

pleading is read as a whole.” Id. Again, we explained that such “a misjoinder is simply not

subject to being legitimized by substituting the correct party. The only resolution in such a case,

in the absence of a statute of limitations bar, is to commence a new action against the proper

party.” Id. at 456.

       In 2010, the year after James was decided, the General Assembly enacted Code § 8.01-

6.3, addressing the situation presented in both Swann and James in which an error is made in

naming a fiduciary. The statute states:

       A. In any action or suit required to be prosecuted or defended by or in the name
       of a fiduciary, including a personal representative, trustee, conservator, or
       guardian, the style of the case in regard to the fiduciary shall be substantially in
       the following form: “(Name of fiduciary), (type of fiduciary relationship), (Name
       of the subject of the fiduciary relationship).”




                                                  5
       B. Any pleading filed that does not conform to the requirements of subsection A
       but otherwise identifies the proper parties shall be amended on the motion of any
       party or by the court on its own motion. Such amendment relates back to the date
       of the original pleading.

Code § 8.01-6.3.

       This statute thus prescribes a pleading format in subsection (A) to make clear that the

pleading should set forth the person’s name, the nature of the fiduciary relationship, and the

name of the estate or other subject of the fiduciary relationship. Subsection (B) then creates a

safe-harbor for errors in providing that, where a pleading “does not conform” to the naming

convention required in subsection (A) but “otherwise identifies the proper parties,” amendment

of the pleading may be made and “[s]uch amendment relates back to the date of the original

pleading.” Code § 8.01-6.3(B).

       As observed in Friend’s Virginia Pleading and Practice: “If this legislation is successful,

it may well obviate many of the fatal statute of limitations problems that have previously arisen

with improper naming of parties or representatives in such cases.” 2 1 Charles E. Friend & Kent

Sinclair, Friend’s Virginia Pleading and Practice § 6.03, at 6-14 (3d ed. 2018). Unfortunately for

Ray in the present case, subsection (B) of the statute provides no relief. In addition to Ray’s

non-compliance with subsection (A) of the statute in failing to name the personal representative

of the Estate in the caption of her complaint, neither the name of the personal representative nor

any reference thereto is anywhere to be found in the body of the complaint. She has thus failed




       2
          We note that after the General Assembly passed Code § 8.01-6.3, but before it went into
effect, this Court again held in Idoux, 279 Va. at 552-57, as in Swann and James, that a personal
injury action against a decedent’s estate, rather than the personal representative of the estate, was
a nullity. Thus, the complaint could not be amended to substitute the personal representative of
the estate, and the applicable statute of limitations had expired, which prevented a new action
from being filed against the personal representative.



                                                 6
to “otherwise identif[y] the proper part[y]” defendant in the complaint as filed, as required by

subsection (B) as a necessary condition for obtaining the benefit of this safe-harbor provision.

Furthermore, because Ray’s pleading does not qualify for the saving doctrine afforded by

subsection (B), she is time-barred from bringing a new and proper action against the Estate’s

personal representative, as the circuit court ruled, by operation of Code § 64.2-302(B).

                                         CONCLUSION

       For the foregoing reasons, we affirm the judgment of the circuit court dismissing Ray’s

action with prejudice on Ready’s motion to dismiss.

                                                                                           Affirmed.




                                                 7